 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA
 9

10   LINLEY INVESTMENTS, an Isle of           Case No. 2:11-cv-00724-JAK-(AFMx)
     Man Limited Company;
11
     ORPENDALE, Incorporated in the           ORDER ACCEPTING FINDINGS
12   Republic of Ireland; LYNCH BAGES         AND RECOMMENDATIONS OF
     LIMITED, Incorporated in the             UNITED STATES MAGISTRATE
13
     Republic of Ireland; WYNATT,             JUDGE (CLAIM OF EXEMPTION)
14   Incorporated in the Republic of          DKT. 181
     Ireland; CHELSTON (IRELAND),
15
     Incorporated in the Republic of
16   Ireland; and SPRINGCON,
17
     Incorporated in the Republic of
     Ireland,
18
                        Petitioners,
19

20
            v.

21   JERRY JAMGOTCHIAN, an
     individual,
22

23
                        Respondent.

24

25         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Report and
26   Recommendation of United States Magistrate Judge. Further, the time for filing
27   objections has expired and no objections have been made.
28
 1        IT THEREFORE IS ORDERED that:
 2        1.    The Court accepts and adopts the findings and recommendations of the
 3              Magistrate Judge.
 4        2.    Patricia Jamgotchian’s claimed exemptions based on California Code of
 5              Civil Procedure §§ 704.070 and 706.050 is denied.
 6        3.    Patricia Jamgotchian’s claim of exemption for her alleged separate
 7              property based on California Code of Civil Procedure § 704.210 is
 8              granted in part and denied in part as follows:
 9              (a)   the claim of exemption for the $6,000 in the Checking Account
10                    that was deposited in cash is granted;
11              (b)   claim of exemption for the $27,000 in the Checking Account that
12                    Jerry Jamgotchian deposited via a check written to him is denied;
13              (c)   the claim of exemption for the remaining $3,174.08 in the
14                    Checking Account is granted.
15        4.    The Clerk is ordered to transmit a certified copy of the Court’s Order to
16              the levying officer requiring that the levying officer, subject to
17              California Code of Civil Procedure § 703.610, release the $9,174.08 to
18              Patricia Jamgotchian and deliver the remainder of the property to
19              Petitioners for satisfaction of their money judgment against Respondent.
20

21   Dated: May 30, 2019
22
                                          ____________________________________
23                                        JOHN A. KRONSTADT
24                                        UNITED STATES DISTRICT JUDGE

25

26

27

28

                                             2
